 Case 3:20-cv-00045-NKM Document 30 Filed 08/18/20 Page 1 of 5 Pageid#: 231




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                No. 3:20-cv-00045-NKM



WILD VIRGINIA, VIRGINIA                        )
WILDERNESS COMMITTEE, UPSTATE                  )
FOREVER, SOUTH CAROLINA                        )
WILDLIFE FEDERATION, NORTH                     )
CAROLINA WILDLIFE FEDERATION,                  )
NATIONAL TRUST FOR HISTORIC                    )
PRESERVATION, MOUNTAINTRUE,                    )
HAW RIVER ASSEMBLY,                            )
HIGHLANDERS FOR RESPONSIBLE                    )
DEVELOPMENT, DEFENDERS OF                      )
WILDLIFE, COWPASTURE RIVER                     )
PRESERVATION ASSOCIATION,                      )
CONGAREE RIVERKEEPER, THE                      )
CLINCH COALITION, CLEAN AIR                    )
                                                        MOTION FOR PRELIMINARY
CAROLINA, ALLIANCE FOR THE                     )
                                                          INJUNCTION OR STAY
SHENANDOAH VALLEY, and                         )
ALABAMA RIVERS ALLIANCE,                       )
                                               )
                        Plaintiffs,            )
                                               )
v.                                             )
                                               )
COUNCIL ON ENVIRONMENTAL                       )
QUALITY and MARY NEUMAYR IN                    )
HER OFFICIAL CAPACITY AS CHAIR                 )
OF THE COUNCIL ON                              )
ENVIRONMENTAL QUALITY,                         )
                                               )
                        Defendant.             )


       Pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 11, the Plaintiffs

(“Conservation Groups”) move for a preliminary injunction prohibiting the application of the

final rulemaking titled “Update to the Regulations Implementing the Procedural Provisions of the

National Environmental Policy Act,” 85 Fed. Reg. 43,304 (July 16, 2020) (to be codified at 40

C.F.R. §§ 1500–1508) (“Rule”), until such time as this court issues a ruling on the merits



                                                   1
 Case 3:20-cv-00045-NKM Document 30 Filed 08/18/20 Page 2 of 5 Pageid#: 232




declaring the Final Rule invalid and setting it aside. In the alternative, the Conservation Groups

request that the Court stay the effective date of the Rule for the pendency of this litigation

pursuant to the Administrative Procedure Act, 5 U.S.C. § 705, with an order clarifying that the

Rule may not be applied to ongoing projects while the effective date is stayed. The Rule is

currently scheduled to go into effect on September 14, 2020, so the Conservation Groups request

expedited briefing and a hearing so that the Court may rule on this motion before the effective

date.

        As set out more fully in the accompanying Memorandum in Support, the Conservation

Groups meet the standard for a preliminary injunction or stay. The Conservation Groups are

likely to prevail on the merits of their claims because CEQ violated the APA in numerous ways

in promulgating the Final Rule. The Final Rule is arbitrary and capricious as well as contrary to

law, making it the duty of this Court to set it aside. 5 U.S.C. § 706(2).

        Absent an order from this Court maintaining the status quo while this litigation is

pending, the Conservation Groups will suffer irreparable harm because projects will proceed

under the illegal regulations, leading to a legally deficient NEPA review process and

environmental harm, see Sierra Club v. Marsh, 872 F.2d 497, 504 (1st Cir. 1989) (“[T]he harm

at stake in a NEPA violation is a harm to the environment. . .”); the Conservation Groups will

immediately be denied information and expert analysis to which they are entitled under NEPA

and will have to divert non-recoverable resources in order to fund the gathering of information

and analysis withheld by the Rule; and the Conservation Groups will be unable to participate in

the NEPA review process to the extent to which they are entitled by law.

        The balance of the equities favors an injunction, because CEQ suffers no harm in

adhering to the law and ensuring a full and complete NEPA review process under the




                                                  2
 Case 3:20-cv-00045-NKM Document 30 Filed 08/18/20 Page 3 of 5 Pageid#: 233




longstanding current regulations. Similarly, an injunction is in the public interest, because it

would prevent the inevitable uncertainty and confusion that would come from this Final Rule

becoming effective. Additionally, the public benefits from a comprehensive NEPA review

process, which the Final Rule does not provide for. In addition to the Rule’s facial invalidity, a

nationwide injunction is appropriate because the Conservation Groups and their members work

on projects affected by the Rule throughout the country.

       Therefore, the Conservation Groups request that the Court preliminarily enjoin

Defendants from enforcing the Final Rule until this litigation is resolved on the merits. The

Conservation Groups request expedited briefing and a hearing on this motion so that the Court

may rule before the Rule’s effective date of September 14, 2020.



       Respectfully submitted, this 18th day of August, 2020.

                                              /s/ Kimberley Hunter
                                              N.C. Bar No. 41333
                                              601 West Rosemary Street
                                              Suite 220
                                              Chapel Hill, NC 27516

                                              /s/ Sam Evans
                                              N.C. Bar No. 44992
                                              48 Patton Ave
                                              Suite 304
                                              Asheville, NC 28801-3321

                                              /s/ Nicholas S. Torrey
                                              N.C. Bar No. 43382
                                              601 West Rosemary Street
                                              Suite 220
                                              Chapel Hill, NC 27516




                                                 3
Case 3:20-cv-00045-NKM Document 30 Filed 08/18/20 Page 4 of 5 Pageid#: 234




                                  /s/ Megan Kimball
                                  N.C. Bar No. 53837
                                  601 West Rosemary Street
                                  Suite 220
                                  Chapel Hill, NC 27516

                                  /s/ Kristin Davis
                                  VA. Bar No. 85076
                                  201 West Main St.
                                  Suite 14
                                  Charlottesville, VA 22902-5065




                                    4
 Case 3:20-cv-00045-NKM Document 30 Filed 08/18/20 Page 5 of 5 Pageid#: 235




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 18, 2020, I electronically filed the foregoing Motion for

Preliminary Injunction or Stay with the Clerk of Court using the CM/ECF System, which will

automatically send e-mail notification of such filing to all counsel of record.

        Additionally, because the Defendants have not yet entered an appearance in the

CM/ECF System, I also served the foregoing Motion on all parties, by certified mail, return

receipt requested at the addresses listed below:

COUNCIL ON ENVIRONMENTAL QUALITY
Executive Office of the President
730 Jackson Place, NW
Washington, DC 20503

MARY NEUMAYR, CEQ Chair, in her official capacity
Council on Environmental Quality
Executive Office of the President
730 Jackson Place, NW
Washington, DC 20503




                                                       /s/   Kimberley Hunter




                                                   5
